Citation Nr: 1412253	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-34 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the Appellant can be recognized as the Veteran's dependent for VA Dependency and Indemnity Compensation (DIC), death pension benefits, and/or accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1945 to July 1955.  The Appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 decision Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota.


FINDING OF FACT

The Appellant is not under the age of 18, is not between the ages of 18 and 23 and enrolled in a full-time post-secondary institution, and there is no evidence indicating that the Appellant became incapable of self-support prior to her eighteenth birthday.  


CONCLUSION OF LAW

The criteria for entitlement to dependency status have not been met.  38 U.S.C.A. §§ 101(4), 1115, 1311 (West 2002); 38 C.F.R. §§ 3.10, 3.57 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Appellant's claim.  Nonetheless, it is noted that the December 2011 Statement of the Case (SOC) included the laws and regulations pertaining to the definition of a dependent child for the purpose of VA benefits.  The Appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence that should have been obtained. 

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Whether the Appellant Can Be Recognized as the Veteran's Dependent for DIC, Death Pension Benefits, and/or Accrued Benefits Purposes

The Appellant seeks entitlement to DIC, death pension benefits, and/or accrued benefits purposes.

Facts

The Appellant is the child of the Veteran and was born in November 1951.  The Veteran died in July 1955 and, at the time of the Veteran's death, the Appellant was still a minor child, aged 3.  In July 1957, VA determined the Appellant was entitled to DIC benefits, as a dependent of the Veteran.  In November 1957, the Appellant's mother was appointed as the Appellant's Guardian and received payments from the VA on behalf of the Appellant.  The Appellant also was awarded the Veteran's life insurance.  See March 1958 letter.  In April 1972, the RO was notified that the Appellant attained majority age and the guardianship was terminated.  The Appellant also received education benefits.

In May 2011, the Appellant submitted an official claim for VA death benefits, to include entitlement to service connection for the cause of the Veteran's death, Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013), a nonservice-connected death pension, and accrued benefits. 

After the RO issued the August 2011 decision, denying the Appellant's claim for VA death benefits, the Appellant submitted a September 2011 Notice of Disagreement (NOD).  On the NOD, the Appellant wrote that at the time of the Veteran's death, she was three years old and was never informed of the compensation.  Subsequently, in a December 2011 Substantive Appeal to the Board, the Appellant submitted conflicting statements, indicating that she never received the death benefit but also stating that when she turned 18, her mother turned over the trust fund containing all the monies she had obtained from VA on behalf of the Appellant, as her guardian.  She presently seeks entitlement to death benefits.

Applicable Laws

The child of a Veteran may be entitled to receive DIC compensation.  38 U.S.C.A. §§ 1310, 1318. 

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse or child in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of, or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death, or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See also 38 C.F.R. § 3.22.

Regarding nonservice-connected death pension benefits, an Appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4). 

Regarding accrued benefits, the law provides that, upon the death of a Veteran, a surviving spouse or eligible child may be paid periodic monetary benefits to which the Veteran was entitled at the time of the Veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  By statute, the claimant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

A claimant qualifies as a "child" if he or she is born of the Veteran.  38 U.S.C.A. § 101(4)(A).  Nevertheless, he or she must also be unmarried, and (i) under the age of 18; or (ii) who, before attaining the age of 18 became permanently incapable of self-support; or (iii) who, after attaining the age of 18 and until completion of education or training (but not after attaining the age of 23), is pursuing a course of instruction at an approved education institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2). 

Analysis

From the evidence of record, the Board finds that the Appellant is not eligible to be recognized as a dependent.  In order to be eligible to receive any form of VA death benefits as the child of a Veteran, the applicant must be an unmarried individual under age 18; or an unmarried individual under age 23 if he or she is still completing his or her education/training; or an individual who became permanently incapable of self-support before attaining the age of 18.  As the Appellant was born in 1951, and is over the age of 23, the Board may only grant benefits if the evidence indicates that the Appellant became permanently incapable of self-support before attaining the age of 18.  

Unfortunately, there is no evidence of record indicating that the Appellant was permanently incapable of self-support before attaining the age of 18.  Evidence indicates that in April 1972, the RO was notified that the Appellant attained majority age and the guardianship was terminated.  At that time, there was no indication that the Appellant was or had been incapable of self-support.  In her claim for benefits in May 2011, the Appellant did not make any notation indicating that she was seriously disabled when given the opportunity to do so.  In her application, the Appellant wrote that she had no income other than unemployment.  However, the Appellant did not present any evidence indicating that the reason for her lack of income was an inability to support herself that became manifest prior to her eighteenth birthday.  From this evidence, the Board finds that the Appellant has not provided evidence indicating that she became incapable of self-support prior to her eighteenth birthday.  Therefore, as she does not meet any of the requirements to be considered a dependent, the Board finds that the Appellant is not eligible for VA death benefits.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2); Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old Appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).

In her statements in support of her claim, the Appellant continually has indicated that she is seeking the benefits that she should have received when she was a minor because at the time of her father's death she was three years old.  The Board notes that the Appellant was awarded death benefits in July 1957, when VA determined the Appellant was entitled to DIC benefits, as a dependent of the Veteran.  Payments were made, at the time, to the Appellant's mother, as she was appointed as the Appellant's Guardian.  

As noted above, the record indicates that the Appellant is not under the age of 18, is not between the ages of 18 and 23 and enrolled in a full-time post-secondary institution, and there is no evidence indicating that the Appellant became incapable of self-support prior to her eighteenth birthday.  Therefore, the Appellant cannot be granted additional death benefits and is not considered the Veteran's dependent. 

As noted above, the Appellant received VA death benefits previously as a minor, but is currently ineligible to receive additional VA death benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The law is dispositive of the issue on appeal, and the Appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this instance, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board further observes, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to recognition of the Appellant as the Veteran's dependent for VA Dependency and Indemnity Compensation (DIC), death pension benefits, and/or accrued benefits purposes is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


